Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/278881 application originally filed March 23, 2021.
Amended claims 1-31, filed March 23, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 11, 14-22, 24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 7, 8, 11, 14-22, 24, 26 and 27, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24, 28, 29 and 31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 24, 28, 29 and 31 provides for the “use of the condensate” and “use of the solid product”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burket et al. (US 2014/0171664) hereinafter “Burket”.
Regarding Claims 1-31
	Burket discloses in the abstract, furfural is produced from a xylan-containing lignocellulosic feedstock which is contacted with water in the presence of an acid catalyst. Specifically, the catalyst is sulfuric acid characterized by a room temperature pH in the range of about 0.2 to about 0.6. The use of sulfuric acid in place of phosphoric lowers costs and avoids the high viscosity of very low pH phosphoric acid.
	Burket discloses in paragraph 0022, in the processes described herein, a lignocellulosic feedstock comprising xylan is contacted with water in the presence of an acid catalyst, under suitable reaction conditions to form a mixture comprising furfural.
	Burket discloses in paragraph 0023, the source of the lignocellulosic feedstock is not determinative of the invention, and the biomass may be from any source. Biomass may be derived from a single source, or biomass can comprise a mixture derived from more than one source; for example, biomass could comprise a mixture of corn cobs and corn stover, or a mixture of grass and leaves. Biomass sources include, but are not limited to, bioenergy crops, agricultural residues, municipal solid waste, industrial solid waste, sludge from paper manufacture, yard waste, wood and forestry waste or a combination thereof. Examples of biomass include, but are not limited to, corn grain, corn cobs, crop residues such as corn husks, corn stover, grasses, wheat, wheat straw, barley, barley straw, hay, rice straw, cotton hulls, wild jujube shells, switchgrass, waste paper, sugar cane bagasse, sorghum, sweet sorghum stalk residue, palm oil empty fruit bunches, soy, components obtained from milling of grains, trees, branches, roots, leaves, wood chips, sawdust, shrubs and bushes, vegetables, fruits, flowers, and animal manure or a mixtures of at least two of these. Biomass that is useful may include biomass that has a relatively high carbohydrate value, is relatively dense, and/or is relatively easy to collect, transport, store and/or handle. In one embodiment, biomass that is useful includes corn cobs, wheat straw, sawdust, sorghum, sweet sorghum stalk residue, palm oil empty fruit bunches, cotton hulls, wild jujube shells, sugar cane bagasse, and mixtures of at least two of these.
	Burket discloses in paragraph 0026, the first predetermined reaction temperature T1 is in the range of about 220° C. to about 250° C.  The second predetermined reaction temperature T2 is in the range of about 170° C. to about 200° C.  As the cycle time lengthens, a greater amount of time is spent purging at low temperatures and then reheating without purging furfural. Whenever the feedstock is at elevated temperature, furfural is generated and degraded; therefore, more frequent venting leads to higher yields. The heat-up time should also be minimized.  Burket further discloses in paragraph 0052, for a cycling process, the reactor was heated to a temperature T1 by introducing steam through an inlet valve, while the outlet valve was to closed. The inlet valve was closed and the outlet opened: vapor flashed from the reactor until a temperature T2 was reached. The cycle was repeated by reheating the reactor to T1. Vapor removed from the reactor was collected as condensate. Condensate from the reactor was collected and all reaction products analyzed.
	Burket discloses in paragraph 0027, suitable pressurization rates are between about 1 MPa/min and about 10 MPa/min (approximately 10 Bar/min to 100 bar/min).  The rate of pressure reduction is sufficient to maintain liquid in the reactor in a constantly boiling state.
It is to be noted, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to vary the temperature, pressure, and duration in order to achieve the desired result of generating and degrading furfural.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill int he subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
	Burket discloses in paragraph 0025, the lignocellulosic feedstock is contacted with aqueous sulfuric acid solution having a room temperature pH in the range of about 0.2 to about 0.6.  The liquid-to-solid ratio is in the range of about 0.1:1 to about 1:1 by weight, which is within the claimed catalyst amount of up to 5 mol/kg of catalyst as presently claimed in the present invention.  Typically, the use of more water provides a more dilute solution of xylose (from hydrolysis of the xylan contained in the lignocellulosic biomass), which enables a higher overall yield of furfural to be realized. However, minimizing the amount of water used generally improves process economics by reducing process volumes. In practical terms, the amount of water used relative to the lignocellulosic feedstock will depend on the moisture content of the feedstock and on the desired yield of furfural, as well as the ability to provide sufficient mixing, or intimate contact, for the biomass hydrolysis and furfural production reactions to occur at a practical rate.
		It is to be noted, through the teachings of Burket the rest moisture content of the produced solid products would be greater than 30 wt%. For example, the lignocellulosic feedstock may be used directly as obtained from the source or may be dried to reduce the amount of moisture contained therein.  Therefore, the moisture content of corn hull is known in the art to be from 23 to 25 wt%. and with the addition of water content of 9.7 wt% (See paragraph 0032) makes the rest moisture content of 32.7 to 34.7 wt%., which is within the claimed rest moisture content of the produced solid product of the presently claimed invention.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Burket discloses in paragraph 0028, the number of cycles (T1 to a temperature at about T2 and then return to a temperature at about T1) needed to obtain a high yield of furfural will depend upon the specific reaction conditions and is readily determined by one of ordinary skill in the art. In one embodiment, the number of cycles is 1, 2, 3, 4, 5, 6, 7, or 8.
	It is to be noted, Burket does not disclose the produced solid products having a concentration of pentose and therefore Burket has met the limitation of the present invention of having 0-2 wt%. of pentose (0-2 wt%. encompasses zero). 
THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes claims 23-31 are set forth as product by process claims.  The product will determine patentability.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	Burket discloses it is known in the art to produce condensate, solid products, and chemical products (see paragraphs 0002 and 0052).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771